 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

THE UNITED STATES OF AMERICA

FOR THE USE AND BENEFIT OF

BEN REYNA CONTRACTING, INC.
Plaintiff,

VS. CIVIL ACTION NO. (5:21-CV-57)

SEVAN MULTI-SITE SOLUTIONS, LLC and
ARGONAUT INSURANCE COMPANY

Defendants

(O97 CO? COD COD CO? CO LO? KO 40D COD 60D COD

PLAINTIFF’S ORIGINAL COMPLAINT

The United States of America for the Use and Benefit of Ben Reyna Contracting, Inc.
complains of Sevan Multi-Site Solutions, LLC and Argonaut Insurance Company as further set
forth below:

Parties

1. The United States of America is the named Plaintiff for the use and benefit of Ben Reyna
Contracting, Inc. as required by 40 U.S.C. §3131. Ben Reyna Contracting, Inc. is the use
Plaintiff and Plaintiff in its own right doing business in San Antonio, Bexar County, Texas. All
named and use Plaintiffs shall be hereinafter collectively referred to as "Reyna".
2. Sevan Multi-Site Solutions, LLC. is a corporation doing business in San Antonio, Bexar
County, Texas (hereinafter referred to as "Sevan"), and may be served with process by serving its
President & CEO, James A. Evans at 3025 Highland Parkway, Suite 850, Downers Grove, IL
60515.
3. Argonaut Insurance Company is a Bermuda-based international corporation doing

business in San Antonio, Bexar County, Texas (hereinafter referred to as “Argo”), and may be

CAUSERS\EDGAR\APPDATA\LOCAL\MICROSOF T\WINDOWS\INETCACHE\CONTENT. OUTLOOK\S34A 717E\COMPLAINT.01 192021, KG.DOCX

 
 

 

Bexar County, Texas (hereinafter referred to as “Argo’’), and may be served with process by
serving its Senior Vice President, Joshua C. Betz c/o Argo Insurance Company, 225 W.
Washington, 24th Floor, Chicago, IL 60606 or its mailing address P. O. Box 469011, San
Antonio, TX 78246.
Jurisdiction
4, This action is brought pursuant to the Miller Act, 40 U.S.C. § 3131 et. seq. In addition, the
State claims are brought pursuant to this Court's ancillary and pendant jurisdiction.
Venue
5. Venue is proper in this Court given that this action arises out of materials, labor and
equipment furnished to the Dual Food/BK & Popeye's Project, located in JBSA - Ft. Sam Houston,
San Antonio, Texas.
Factual Background
6. On or about July 17, 2018, Sevan entered into Prime Contract No. 7300285455 with the
Army & Air Force Exchange Service and the United States of America, in a penal sum amount of
$3,897,764.00 for constructing the Dual Food/BK & Popeye's located at JBSA - Ft. Sam Houston,
Bexar County, Texas. (hereinafter referred to as the “Federal Contract”). The subject matter of
the Federal Contract shall hereinafter be referred to as the “Federal Project”.
7. In conjunction with entering into the Federal Contract, Sevan and Argo executed a payment
bond to secure payment to subcontractors and suppliers who provided labor, materials and
equipment to the Federal Project (hereinafter referred to as the “Payment Bond”).
8. On or about October 24, 2018, Reyna entered into a subcontract agreement including
change orders with Sevan in connection with providing labor, materials, equipment and services

for the Federal Project in the amount of $625,380.17 hereinafter referred to as the “Subcontract”.

HTTPS://D.DOCS.LIVE.NET/0742BCES8ACDBF86/BEN REYNA CONTRACTING INC 7391/SEVAN 7391.003/PLEADINGS/COMPLAINT.01192021.KG.EG.DOCX

2

 
 

 

9. Thereafter, and continuing until January 26, 2020, pursuant to the Subcontract, Reyna,
delivered labor, materials and equipment to the Federal Project totaling $699,319.42. There
remains outstanding and unpaid, a balance of $73,939.25 plus $62,538.02 for retainage of 10% of
the amount of the Subcontract including change orders, which is due and owing.
COUNT I

MILLER ACT CLAIM
10. Reyna has fully performed its obligations in furnishing materials, labor and equipment used
in the Federal Project pursuant to the Subcontract.
11. Although Reyna was in a direct contractual relationship with Sevan and was therefore not
required to do so, Reyna gave written notice to Sevan and Argo of its claim for the sum of
$73,939.25 by correspondence dated January 24, 2020 by certified mail, return receipt requested.
A true and correct copy of the written notice containing the invoice is attached as Exhibit “A”.
Plus, Reyna gave written notice of its retainage of $62,538.02 which is due and owing in its
Payment Application and Certification dated April 2, 2020, a true and correct copy of which is
attached as Exhibit “B”.
12. This action is brought more than ninety days from the last date Reyna furnished labor,
materials and equipment to the Federal Project pursuant to the Subcontract and prior to the
expiration of one year from said date.
13. Although Reyna made written demand upon Sevan and Argo for the sum of $73,939.25
plus $62,538.02 in retainage, no payment on said demand has been received by Reyna.
14. After all payments, offsets, credits and change orders, Reyna is still owed the amount of
$73,939.25 for the contract work, plus retainage of $62,538.02. Said damages totaling $136,477.27

are sought herein against Sevan and its surety, Argo, who provided the Payment Bond.

HTTPS:/D.DOCS.LIVE.NET/0742BCE58ACDBF86/BEN REYNA CONTRACTING‘ INC 7391/SEVAN 7391.003/PLEADINGS/COMPLAINT.01 192021. KG.EG.DOCX

3
 

15. As a result of Sevan's and Argo's refusal to pay and continuing refusal to pay the amount
due Reyna, Reyna has suffered damages in the sum of $73,939.25 plus $62,538.02 in retainage,

plus interest thereon.

COUNT Hf
SEVAN'S BREACH OF CONTRACT

16. Reyna fully performed its obligations to Sevan pursuant to an agreement Reyna had with
Sevan to provide the labor, materials and equipment necessary to complete the work in the amount
of $73,939.25 plus $62,538.02 in retainage or set forth herein.
17. After all offsets, credits and payments, Reyna is still owed the amount of $73,939.25 plus
$62,538.02 in retainage or set forth herein.
18. Although written demand was made by Reyna on Sevan to pay the portion of said amounts
due, no payments have been received by Reyna.
19. All conditions precedent to the agreement with Sevan have been performed by Reyna or
have occurred.
20.  Asaresult of Sevan's refusal to pay and continuing refusal to pay the amount due, Reyna
has suffered contractual damages in the sum of $73,939.25 plus retainage of $62,538.02, plus
interest thereon. Said damages are sought against Sevan.

COUNT Il

QUANTUM MERUIT

21. In the alternative, and as a direct result of Reyna's furnishing materials, labor and
equipment to the Federal Project, a benefit was conferred upon Sevan in that it was able to use
materials, labor and equipment supplied by Reyna to meet its performance obligations to the

Federal Project.

HTTPS://D.DOCS.LIVE,NET/0742BCE58ACDBF86/BEN REYNA CONTRACTING‘ INC 7391/SEVAN 7391.003/PLEADINGS/COMPLAINT.01 192021. KG.EG.DOCX

4
 

22. Sevan accepted the materials, labor and equipment furnished by Reyna to the Federal
Project, the reasonable value of which is $73,939.25 plus $62,538.02 with retainage as set forth
herein.
23. After all lawful payments, offsets and credits, Reyna is still owed the total of $136,477.27
for the labor, materials and equipment it furnished to the Federal Project for the benefit of Sevan.
24. Despite REYNA's demand for payment in the amount owed to Reyna, Sevan has refused
and continues to refuse to pay Reyna the sum Reyna is still owed.
25. Sevan will be unjustly enriched in the amount of $73,939.25 plus $62,538.02 in retainage
if it is allowed to retain the benefit conferred upon it without payment for the reasonable value of
the labor, materials and equipment furnished by Reyna to the Federal Project.
26. Asa direct result of the foregoing, Reyna has been damaged to the extent of $73,939.25
plus $62,538.02 in retainage, plus interest thereon. Reyna therefore seeks the collection of such
damages from Sevan.
ATTORNEYS’ FEES
27. More than thirty days have elapsed since Reyna has made demand on Sevan and Argo for
the contract amounts due Reyna as stated above. As a result, Reyna has been required to retain the
services of the undersigned counsel to prosecute this action and seek the recovery of its reasonable
attorneys’ fees.
JURY DEMAND
28. Plaintiff hereby requests that this matter be presented to a jury of its peers.
PRAYER
WHEREFORE, Ben Reyna Contracting, Inc., requests that Sevan Multi-Site Solutions,

LLC and Argonaut Insurance Company be cited to appear and answer and that upon final trial,

HTTPS:/D.DOCS.LIVE.NET/0742BCES8ACDBF86/BEN REYNA CONTRACTING‘ INC 7391/SEVAN 7391.003/PLEADINGS/COMPLAINT.01192021.KG.EG.DOCX

5

 
 

 

Ben Reyna Contracting, Inc., be awarded a judgment against each Defendants, jointly and

severally, as follows:

1.

2.

Damages up to the amount of $73,939.25 plus $62,538.02 in retainage as provided herein.
Prejudgment interest as provided by law.

Attorneys’ fees.

Post-Judgment interest as provided by law.

Costs of suit.

Such further and other relief to which Plaintiff may be justly entitled.

Respectfully submitted,

E. GARCIA LAW, PLLC

14400 Northbrook Dr., Suite 230
San Antonio, Texas 78232
Telephone: (210) 308-6677
Facsimile: (210) 525-0960

B

 

/ PooAR GARCIA
te Bar No. 07632020
ATTORNEYS FOR PLAINTIFF
BEN REYNA CONTRACTING, INC.

HTTPS://D.DOCS.LIVE.NET/0742BCES8ACDBF86/BEN REYNA CONTRACTINGYJ INC 7391/SEVAN 7391.003/PLEADINGS/COMPLAINT.01192021.KG.EG.DOCX

6
EpGar GARCIA, Esq.
E-Mail: Edgar@egarcialaw.com

January 24, 2020

 

Exhibit “A”

E. GARCIA LAW, PLLC
THE BROOKHOLLOW ATRIUM
1000 CENTRAL PARKWAY N., SUITE 100
SAN ANTONIO, TX 78232
TELEPHONE (210) 524-9002
FACSIMILE (210) 524-9072

Sevan Multi-Site Solutions, LLC
3025 Highland Parkway, Suite 850

Downers Grove, IL 60515

Via CM RRR (7008 1830 0001 0479 7791)

Argonaut Insurance Company

P.O. BOX 469011
San Antonio, TX 78246

Re: Claim Amount:
Solicitation No.:
Project No.:
Project:

Prime Contract No.:
Payment Bond No.:

Our File No.:

Gentlemen:

Vi4 CM RRR (7008 1830 001 0479 7784)

$73, 939.25

PL-K-REC-11-021-18-008

372014-000002

Dual Foods/BK and Popeye’s

JBSA-Fort Sam Houston

7300285455

SUR0027662

Ben Reyna Contracting, Inc./Sevan 7391.003

This is to advise you that this firm represents the interests of Ben Reyna Contracting, Inc.
(“REYNA”) in connection with its claim for payment in the amount of $73,939.25 against the
above-referenced payment bond pursuant to Title 40 USC Subtitle II, Part A, Chapter 31,
Subchapter JII-Bonds, §3131 et seq.

REYNA has provided labor, equipment and materials for the above-referenced project pursuant
to its agreement with Sevan Multi-Site Solutions, LLC (““SEVAN”) dated October 24, 2018.

Attached is Invoice No. 0021-831 dated December 31, 2019 in the amount of $73,939.25, which
was submitted to SEVAN for payment on or about December 31, 2019 but remains unpaid. After
‘EDGAR GARCIA

 

all lawful credits, offsets and payments, the sum of $73,939.25 remains due and owing to
REYNA.

Moreover, Argonaut Insurance Company provided Payment Bond no. SUR0027662 dated July
25, 2018 so that subcontractors like REYNA could be assured of payment while working on a
federal project. Yet, REYNA’s Invoice remains unpaid.

Therefore, demand is made herein upon each of you to pay the sum of $73, 939.25 to REYNA
within ten (10) days of the date of this letter or, upon the expiration of thirty (30) days, REYNA
will pursue collection of this sum against each of you, plus attorney’s fees, any accrued interest
and court costs.

 
   

EG/kab
Enclosure

Ce: Ben Reyna Contracting, Inc. , via e-mail
 

Ben Reyna Contracting, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

5430 W US Highway 90 Invoice
San Antonio, TX 78227
DATE INVOICE #
12/31/19 0021-831
BILL TO:
Matt Wilbourn
Sevan Multi-Site Solutions, LLC.
3025 Highland Parkway, Suite 850
Downers Grove, IL 60515
P.O. NO. TERMS PROJECT

 

372014-000002

 

 

 

Dual Foods / Burger King and Popeye's
JBSA- Fort Sam Houston

 

 

 

 

 

 

 

 

 

DESCRIPTION AMOUNT
1. Reinstalled pavement, curbs and drive- $51,939.25
thru area. $22,000.00
2. Demo
All work is complete! Thank you for your business. TOTAL $73.939,25

 

 
 

‘eb8UG9/7] OY} Wd’ AO HUELINY s,UaWINDOG yo UOTOYED - LOG it

2825-10002 OG 'NOLONIHBYA "AVN “RAY MOA AVN G0/b 'SLCSUL-OUV 4O 3 LTLLSNI NVDINGINY SEL

G VIV peyeidiuos ¢ Bugsanbes Aq juoumnoop S14) jo UOPEpeA useyqo Aew S1BS/}

260}@ + VIN « NOLUGa 3664 - ANSHAVd Od NOMVOMILNAD ONV NOLLYOl Idd * 2020 LNSANOO ViV

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘JORNUOD BI Japun 1oJQuAJUOL 10 IGA Oy JO SAU Auk 0 oarpnfoad TY'GEP'SOI$ JaPIO oHuBT Aq SHONVHO LAN
nowy ove uaudud Jo aouuidacoe puv quowdud ‘oouvnssy ‘wlozay poueu ojUNUOD
au 09 Ajuo opquded 8 GETARTAD LNOCIOWY SUL “Oiquniodeu you 1 o1804H4AD eEL (oo F214) LVL COS #STOE6 ELS STVIOL
00'000°2zZS) OWOC] (OIAS|P UE OMe.
eg ug STOCOISS . Ease RIGS SAND PUR]
. sqind Yuounaed poyjeysutay (ojndsyp ur pO A)y
sLOELHOWY {OO TIZ19) LUTIL 76S IDUAG Aq stVOW sROPAcUd UL
(porfitias pwnoran ay; yt tusofias of peSuaya asm joys prays wopwnitjue,) vxzue pun uopDIyddy paacudds saiunyo [a0
SI wo soanByy yp pouty ‘payddn note ay) wou siaQhp payfisseo junown fi vopouvjdes yoony) |_SNOnondHa SNOLTITCY, AUVNWNS 2dUg WON
Soc (aL YO INOONY (9 our] ssa] ¢ ouTT)
ae se Ean 4 .
wST 6E6 EL TOVNIV.LART ONICOY LONE HSIN OL FONVTVE °6
“GALLI LNNOWY 941 Jo jwondnd 0} papipus 8} $ AAG INAWAYd LNIWUND *8
aoj9u]NO:) ay) pus ‘S|MOWNTIOUGY OBSULL) BY) YM BoUEPLOITE UF ST BIOAA J) FO ApeNb oy ST ZPR'Z9S ¢ (aworaD Jond may 9 aury) LNUWAVd
‘PAlnoypuy se passordard seq YO", a1 J91]9q uk UOHPULIOJUT ‘oEpapmoUy ssooNYAY WOH SALVOMLLUAD SOLA SSW OL
SYP JO 353q Sty] O) FYI JQUAG OY} OF Sattad JooyYOUY oy ‘uoHeoydde om Burspdiuos (Imay, ¢ oury sary f our)
bLEp ou} pus suOTPEAJaBgO €)18-UO ue posta ‘s}uAWANOOG] JORI}UO; OY} YPLAL BOUNPIONIB UY LTOBE'ST9 $ ADVNIV LQ SSa'T GHNWVH TVIO.L 9
| Nall AWed vod 4 IV tI I wD S$. | 23 | JHDNY 00°0 $ (£045 JO | wunNjOr) UT 0],
JOOS + Bg sour) adeENIAY [EHO],
fzor’ Ae Ani sada UOISSTUIUIOD Apa CEQLD uo Fy uno)
lav reer. ‘oHgig AIR}ON SAOGU Uf Pappu JeLayeyy posoyg Jo %, 4
ree ay jo kap “Ye sy) am angyaq oy (€0LD bo y~ g uUNJOD)
PMY go Aimay WIFr | Jo 91g oo'os WOM paaduoypjo YG 8
‘HOVNIVLARE *S
“7 wa P reg (£0LD uo H uuNIOD) = ALG
Lrose'’se9 $ OL CHUOLS F CALYTMNOD TV.LGL "Pb
Zi GTE 669 $ (Z¥ 1 95TD) Z1Vd OL WAS LOVULNOD *€
Tr6EY'SOT $ SIOPIQ aBuBUD Aq oFwMID 19N *Z
oo'oss"ecs $ WS LOVULNOD IVNIDRIO ‘1
qi PayoUHe st *EOLD CL WIV Says uopenur wag
eer OG ra wouAeg a0} cower sia Aq porsann yuoyy ay Joljoq paw noyauazat “PRAWOD at] YIM UORooUUCA UF MOfOg UMOYS 8B WUaUIANd Joy opeut 8] UONWONddy
‘aSpa] many s,.010er1NOD otp Jo 1694 Atp) OF EY) SOI]NIIO0 Jo}BIUDD pauisiopun oT, LINFINAWd wos NOI LV Iiddv S.u4 OLOVY INOD
Rel *ELVd TOVeLLNOD "Od LOVULNOD
LEZBL XL ‘oRoyuy ung
SON LOWULOUd "M06 ‘AMET “S' OCS
‘oul ‘Buyouyuasy nukay wag
4 SLOWLY VIA ROLOVELNOD WOW
YWOLOVULNOD| * Outi ‘OL dORad STSO9 I SAGE SIoUMOG
LOaLLIBOUY ‘ uo}sno}H WEBS HO" — VSal OS ots “‘Aemed PURIST ¢Z0¢
YENALO 8,oXedog 77 Yu/poog jung OTI ‘Stonnjos ag-ny'g UeAIg
10} HOPTqLatIG eBoy: 91 *ON NOLLVOPIddV 500000-PIOZLE soquuny weforg yLOULONd TUENAAO OL
save JO BNO 30vd COLD INSINNOO VI

cody, HQLYX HY

LNaWAVd YOd NOILVOISILYAD GNY NOILVOMddV¥

 
APHuaYy NY SzUeUNIOG JO UORBAYIUAD - LORd jUBWINIOG Viv Po}ejdwos e asuaol] el) jo Buyysenbes Aq jueuMdOp si} Jo UORepIeA WYEIGo Aew suesp,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°0$ o0'o$ %O01 LEase’szo$ 00°0$ 09'0$ LUORE'SZ9S LTO8E'SZ9$ STVLOL ANVuO
00'o¢ 00°0$ %00'001 OF ZEL'ZS Or'ZEL‘Z$ OM ZEL'S SJOIUE GINO JB suaIdE UO BOM GHOD| 61
00°0$ 00°0$ %00'OG1 PO'80L' Zt ¥9BOLCE 9 80L'7S UIRIP BIIXD HOD! 81
00°0$ 00°0$ %OOOOL OO LFT‘6S 09 LbI6S OO LOT‘6S q,na [eHOWIPpy “sowop ‘aouesu UTEP LHOO] LI
00'0$ 00°0$ %00'00T €$'890'O2E €5°890‘07$ €$°890'0e$ Supped eas ‘qino ‘day asuasd ‘ucide 9409] 91
00°0$ 000s %00'OOL 00'L8P‘s$ 00'LEFS¢ 00°L8P'8$ ped rojsduimp puayxa SOD} $1
00°0$ 00°0$ ROO 00007'e$ 00'R0G'E$ 00°007'ES SOSH WAI 398 / sutoy doujdos wz oaowaT PLOD| #1
00°0$ 00°0$ %00'00T 00 LOF'E$ OO'LOPES 00'LOP‘ES Shy WOlIg 10f owap Ano diyo / avs YOO] £1
00's 00'0$ %00'OOL OO'OOT'ZS oo'oor'z¢ 0009'S YUBA [BL POOP LOY pif 9}a19U09 |PEISUI C#OO| Z1
00'0$ : 00'0$ %O0'00L 00007‘ OTS 00007 org 00'OUT OTS SOWIE] I sUUINTOO pooAs/ArqUO quis sEdax ZHOO| 1]
00°0¢ 00°0$ *O0'OOT 00'009'0ES 00'009‘0E$ 00'009'0E$ WEA UOT SLL LOD] OT
00°0$ 00'0$ YONONT COO TET TS) (00 LIZ‘I$) (00'11Z‘T$) JOMUOD 183d 1HOO] 6
00'0$ 00'0$ %00'00T OO'SLELS 00'SLeL$ 00°SL8°L$ Spe Preaqyoys / spreyog] g
00°0$ 00'0$ %00'00T 00°0Sz‘6$ 00°0SL‘6$ 00'0S26S sosug Wary! Z
00°0$ oo 0s %00'001 ooreoo'ess ooa00'Os$ oO D00ES$ sqinD] 9
00'0 00'0$ %00'00T 00°000°L18 00'OO0LES 00'000LI¢ SHBMOPIS| §
a0'0$ 00°0$ %00°001 oo'o00'tr1$ 00°G00't%rIS 00'000'%H IS Bugg! +
00°0$ 00°0$ %00'001 0o'so6'sc$ oo soe'ses 00°S06'SE$ oped uo quis] ¢
00°0$ 00°0$ %00'001 oo'ooT ess 00 OOTH8S OO OOL pss sBunoog / SUA GIS] Z
0G°0$ 000s %00'00L OO'OSTI8TS 00'OST' IBIS 00'OS718I$ qs He] 1
(ae) GUO
QLVd OL NI LON) (+a)
(FLV (9-9) GiUOLS ONV aRiols NOLLVOr'Tdd¥
WISVRIVA dD HSINLI OL +5) GELTTdWwoo NLLNISTUL GOL d SIELL ShOLAadd WOU AQTIVA : ‘ON
ZOVNIV IA DONVIVE 4 WIOL STIVIRIGLVIA CaLT TWINS MIOM aaTnggqHos IRIOM JO NOLLURIDSAG WIT
t I ul 9 d a | d a d v
‘ON LOFOUd SLLOPLIHOWV “Aidde Avur surajt ou] 10g oBeurEjas o[QuieA a2a1[M4 SPORIUOD UO | WUINJOD asf}
OZ0d/2/7 ‘OL donTad ‘AB[[OP ]SAABEU Ot} 0} PIzwys aay syUnOWE ‘MoToq sTOTEINGR) Uy
OZ0t/Z/P ‘ALVO NOILVOMIdd¥ ‘payouye S} UOHeOLTHI00 pauds srojowsUoD
ehSeuteqau-9T (ON NOLLVOMIddV SuyuIEuo “| NAWAVd YOd NOLLVOLILLYSO (NV NOLLVOMIddV ‘Z0L0 tueuns0g yy

 

saovd a0 30va £0LD.INANNOO FIV LAAHS NOILVNNILNOD

 

 
